Title: From George Washington to Thomas Johnson and Thomas Sim Lee, 18 May 1785
From: Washington, George
To: Johnson, Thomas,Lee, Thomas Sim



Gentlemen
Alexa[ndria, Va.] 18th May 1785

At a meeting of the Subscribers to the Potowmac Navigation held yesterday agreeable to the Acts of Assembly of both States, a President and Directors were chosen, the former I have accepted of, & you two in conjunction with George Gilpin & John Fitzgerald Esqrs. were appointed Directors which I hope will be agreeable to you[.] As the Season begins to advance I have

thought necessary that we should have a meeting as soon as it can be with convenience & have appointed Monday the 30th Inst. for that purpose.
I have no doubt of your punctual attendance at that time the place I leave to you to fix upon, & request your answer by return of the Express, which is sent on this special Business[.] You’ll also please mention the Hour you would wish to meet on. I have the Honor to be &Ca

Signed G.W.

